J-S14001-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JENNIFER L. LACER                          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMES P. SELB                              :
                                               :
                                               :   No. 48 WDA 2022
    APPEAL OF: ROBERT SELB AND                 :
    CHUDI M. SELB                              :

               Appeal from the Order Entered December 8, 2021
      In the Court of Common Pleas of Erie County Civil Division at No(s):
                                 13299-2015


BEFORE:      McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY McLAUGHLIN, J.:                        FILED: June 14, 2022

        Robert Selb and Chudi M. Selb (“Grandparents”) appeal from the order

granting the preliminary objections filed by Jennifer Lacer (“Mother”) to

Grandparents’ petition to intervene in the custody action. Grandparents

maintain the court erred in finding they lacked standing under 23 Pa.C.S.A. §

5325(2). We affirm.

        Mother filed a custody complaint against J.B. (“Father”) in 2015. In

December 2020, the court ordered that Mother “shall be entitled to make

health, schooling, and other major decisions on behalf of” O.L., born August

2013, (“Child”). Custody Order, filed Dec. 4, 2020. It further ordered that

Father “shall be entitled to information concerning the child’s well-being and

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S14001-22



mother shall keep the father informed of the child’s health, progress in school,

and general welfare” and “is entitled to receive directly from schools, health

care providers, or other relevant sources, information concerning the child,”

but he could not “communicat[e] with the child directly or indirectly through

school online platforms or through school or healthcare personnel.” Id. Father

was “granted access to online school platforms so long as [he did] not

communicate directly with the child, and so long as the child remain[ed]

unaware of father’s online presence.” Id. The order further provided that

“[w]hile the Final Protection from Abuse [(“PFA”)] Order remains in place, the

child shall reside with the mother, and the mother shall have sole physical

custody of the child.” Id. The PFA order is in place until May 2023.

      In August 2021, Grandparents filed a petition to intervene pursuant to

23 Pa.C.S.A. § 5325(2). Grandparents alleged they were the paternal

grandparents of Child. They alleged that in 2017, Father had been granted

additional custody time and exercised partial custody for a three-night block

each week. Starting in 2017, Grandparents, who live approximately six hours

from Child, had at least 17 visits with Child. However, since the grant of a

temporary PFA in March 2020, Grandparents have not had contact with Child.

Grandparents allege Father is not able to continue to facilitate their

relationship with Child, but that Father desires that Grandparents speak to

and see Child while Mother has sole custody.

      Mother filed preliminary objections, including a preliminary objection

alleging Grandparents lacked standing. She alleged that Father “is estopped

                                     -2-
J-S14001-22



from asserting, advocating, and/or participating in any decision about the best

interests of . . . [C]hild, including whether or not it would be in [C]hild’s best

interest for the paternal grandparents to have custody.” Preliminary

Objections to Petition to Intervene, filed Oct. 1, 2021, at ¶ 2a. She argues

that under Section 5325(2)(ii), the parents’ disagreement must be in the

present tense, and currently Father “can have no input as to the best interests

of [C]hild.” Id.

      The trial court held a hearing on the objections, and the parties filed

briefs. In December 2021, the trial court sustained Mother’s objection to

Grandparents’ standing, reasoning Father’s current custody rights did not

allow for disagreement:

         [Grandparents] move for intervention on the basis of 23
         Pa.C.S.A. §5325(2). An essential element to grandparent
         standing pursuant to Section 5325(2) is that the parents of
         the subject child “do not agree as to whether the
         grandparents or great-grandparents should have custody.”
         23 Pa.C.S.A. § 5325(2)(ii). The Superior Court of
         Pennsylvania recently held that the Child Custody Law does
         not extend standing to grandparents under Section 5325(2)
         when the predicate disagreement does not currently exist.
         See E.A. v. E.C., 259 A.3d 497, 504-505 (Pa.Super. 2021)
         (denying standing to grandparents when the at-issue child’s
         father died as the father’s death eliminated the father’s
         ability to either assent or oppose the mother’s decisions
         regarding grandparent custody). The record is clear that the
         present state of [Father’s] rights with regard to the Child
         will not allow a current disagreement between the Child’s
         parents regarding whether [Grandparents] should have
         custody. Specifically, [Grandparents] admit that Father has
         no custodial rights to the Child and, due to a PFA Order
         entered following a finding of abuse against Father and
         prohibiting Father’s contact with the Child for three years,
         he lacks the ability to facilitate the Child’s relationship with

                                      -3-
J-S14001-22


        [Grandparents]. [Grandparents] further admit that [Mother]
        retained sole physical and legal custody of the Child
        pursuant to a December 4, 2020 Custody Order made in
        relation to the PFA Order and a July 22, 2020 Founded
        Report of Abuse by Child Protective Services. While
        [Grandparents] are correct that the terms of the Custody
        Order govern the parents’ custodial rights, not the
        grandparents’ rights, the impact of the Order eliminated
        Father’s decision-making authority regarding the Child.
        Accordingly, as in E.A. v. E.C., only the opinion of one
        parent is at issue, rendering it impossible for
        [Grandparents] to satisfy a necessary element for standing
        pursuant to the sole section under which they intend to
        proceed.

Order, filed Dec. 8, 2021. The court dismissed the petition to intervene.

Grandparents filed an appeal.

     Grandparents raise the following issue:

        Whether the [t]rial [c]ourt committed an error of law and/or
        abused its discretion in sustaining [Mother’s] second
        preliminary objection, pursuant to Pa.R.C.P. 1028(a)(5),
        and dismissing [Grandparent’s] Petition to Intervene, where
        it found that where []Mother maintains sole physical and
        legal custody of [C]hild, that the state of []Father’s rights
        will not allow a current disagreement between [C]hild’s
        parents regarding whether [Grandparents] should have
        custody pursuant to 23 Pa.C.S. § 5325(2).

Grandparents’ Br. at 5.

     Grandparents argue that the trial court’s “interpretation of Section

5325(2)(ii) was in error as it interjects a new meaning into a clear and

unambiguous statute.” Grandparents’ Br. at 13. They claim that Section

5325(2)(ii) requires the parents to currently disagree; it “does not require

parents with shared legal custody to disagree.” Id. They argue that if the

General Assembly had intended to add a requirement of shared legal custody,



                                    -4-
J-S14001-22



it would have done so. Grandparents note that this Court has interpreted the

term “parent” to include “biological and adoptive parents,” and Section 5325

“does not restrict the term ‘parent’ any further.” Id. at 17. They claim the

facts of the instant case, “where one parent lacks the custodial rights to be

able to facilitate a relationship between the child and the grandparents, would

be an example of a situation Section 5325(2) is meant to address.” Id.

        The issue Grandparents raise “involves statutory interpretation, which

is a question of law, and our review is plenary and non-deferential.” A.S. v.

Pa. State Police, 143 A.3d 896, 903 (Pa. 2016). “[T]he Statutory

Construction Act directs courts to ascertain and effectuate the intent of the

General Assembly.” Id. “The statute’s plain language generally provides the

best indication of legislative intent.” Id. (citation omitted). Further, “[w]hen

interpreting a statute, courts should read the sections of a statute together

and construe them to give effect to all of the statute’s provisions.” Roethlein

v. Portnoff Law Assoc., Ltd., 81 A.3d 816, 822 (Pa. 2013) (citing 1

Pa.C.S.A. § 1921(a)). “In giving effect to the words of the legislature, we

should not interpret statutory words in isolation, but must read them with

reference to the context in which they appear.” Id.

        The Child Custody Act1 defines “[l]egal custody” as “[t]he right to make

major decisions on behalf of the child, including, but not limited to, medical,

religious and educational decisions.” 23 Pa.C.S.A. § 5322. It defines “[s]ole

____________________________________________


1   23 Pa.C.S.A. § 5321, et al.

                                           -5-
J-S14001-22



legal custody” as “[t]he right of one individual to exclusive legal custody of

the child.” Id.

      The Act further provides paths for grandparents to have standing to seek

partial physical and supervised physical custody of a grandchild. One such

path provides that grandparents have standing where they have a relationship

with the child that began with the consent of a parent, the parents have

commenced a custody proceeding, and the parents “do not agree as to

whether the grandparents . . . should have custody under this section”:

         In addition to situations set forth in section 5324 (relating
         to standing for any form of physical custody or legal
         custody), grandparents and great-grandparents may file an
         action under this chapter for partial physical custody or
         supervised physical custody in the following situations:

                                       ...

         (2) where the relationship with the child began either with
         the consent of a parent of the child or under a court order
         and where the parents of the child:

              (i) have commenced a proceeding for custody; and

              (ii) do not agree as to whether the grandparents or
              great-grandparents should have custody under this
              section[.]

23 Pa.C.S.A. § 5325(2).

      In E.A. v. E.C., 259 A.3d 497, 504 (Pa.Super. 2021), this Court

concluded that the requirement that the parents “do not agree” was in the

present tense, requiring a current disagreement, noting the words “do not

make an exception to consider past disagreements.” We concluded that

“regardless    of   any   prior   disagreements   between   parents   about   a


                                       -6-
J-S14001-22



grandparent’s ability to exercise partial custody, the Child Custody Law does

not extend standing to grandparents to file for partial physical custody under

this section when the predicate disagreement no longer exists.” Id.

       Here, when construing the Act, and giving effect to all of its provisions,

it is clear that where a parent has sole legal custody, such that they have the

sole right to make “major decisions on behalf of the child,”2 there can be no

current disagreement between the parents about whether grandparents

should have custody under the Act. Therefore, the trial court did not err in

finding Grandparents lacked standing under Section 5325(2). We note that,

as we have stated in prior cases, the concept of standing in child custody cases

is “fluid” and can be re-evaluated if factual changes in circumstances occur.

E.A., 259 A.3d at 501; M.W. v. S.T., 196 A.3d 1065, 1071 (Pa.Super. 2018).

       Order affirmed.




____________________________________________


2 The Pennsylvania Supreme Court has concluded that “Section 5325 burdens
the right of parents to make decisions concerning the care, custody and
control of their children” and “that such right is a fundamental one[.]” See,
e.g., D.P. v. G.J.P., 146 A.3d 204, 210 (Pa. 2016).

                                           -7-
J-S14001-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/14/2022




                          -8-